Citation Nr: 1418067	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  08-35 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an apportionment of the Veteran's VA compensation benefits.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to March 1975.  The appellant, his wife from whom he reports he is separated, is claiming apportionment on her own behalf. 

This matter comes to the Board of Veterans' Appeals (Board) from a September 2007 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied apportionment benefits to the appellant.  A notice of disagreement was filed in October2007 by appellant, a statement of the case was issued to the appellant in October 2008, and a substantive appeal was received from the appellant in November 2008.

In April 2011 the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.

In addition to the paper claims folder, the Board has reviewed the Veteran's electronic VA claims folder.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Generally, all or any part of a veteran's compensation may be apportioned on behalf of a spouse and children if the veteran is not residing with the spouse and children, and the veteran is not reasonably discharging his or her responsibility for the spouse's and/or the children's support.  See 38 U.S.C.A. § 5307(a) (West 2002); 38 C.F.R. § 3.450(a) (2013).

Additional action is required prior to Board review in order to comply with VA's duties to assist set forth at 38 C.F.R. § 3.159.  Specifically, the Board notes that the appellant had unequivocally requested a travel Board hearing in her November 2008 substantive appeal.  Nonetheless, she was not informed of the Travel Board hearing that was held in April 2011, nor was she scheduled for another Travel Board hearing.  The Board notes that the appellant was sent a letter in August 2010 informing her as to the three types of hearings available.  Although it does not appear that there is documentation in the record that the appellant returned this form with a selection, the Board finds that her request for the scheduling of a hearing, clearly set forth in her November 2008 substantive appeal, was not addressed, and a hearing based on her request was not scheduled.  Furthermore, she was not informed of the April 2011 hearing before the undersigned or provided a copy of the hearing, although the issue of apportionment was discussed.  Under the circumstances, the Board finds that the claim should be returned to the RO and the appellant should be scheduled for a Travel Board hearing in compliance with her November 2008 request.  

Moreover, as there has been additional evidence submitted without a waiver of RO consideration since the issuance of the statement of the case in October 2008, the RO should review the claim in light of all of the evidence of record prior to Board review.  

Finally, it is noted that the appellant has urged that she seeks apportionment benefits from the Veteran's VA compensation benefits.  There has been a specific time period identified, the period in 2004 in which he was incarcerated.  This was discussed at the Board hearing.  The Veteran stated he was separated from his wife at the time but wanted her to have the funds during his incarceration.  Nonetheless, the appellant has also argued, and the RO has also addressed, the issue of a general apportionment of his VA benefits.  The appellant's contentions should be clarified on remand, and appropriate development should be accomplished.  

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing for appellant, following all appropriate steps, including those dealing with apportionment claims, and clarify her contentions as well as the scope of her claim(s) as to apportionment.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


